Citation Nr: 1232491	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for a thyroid nodule.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from October 1984 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision issued by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for a thyroid nodule and assigned an initial noncompensable rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran withdrew her request for a hearing in December 2009.

The Board remanded the instant claim in March 2010 and July 2011.


FINDING OF FACT

The clinical evidence of record does not demonstrate any current residual disability related to the Veteran's thyroid nodule.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a thyroid nodule have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.119; Diagnostic Code 7915 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, Tricare treatment records and the VA examination reports.  The Veteran has not alleged that her disability has worsened since her last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the October 2004 VA pre-discharge examination and the July 2010 VA examination were conducted without the benefit of the Veteran's claims file, however, the examiners recorded a complete medical history and conducted a physical examination.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

In the July 2012 Informal Hearing Presentation, the Veteran's representative argued that the August 2011 VA examination was inadequate as it was not conducted by a physician and did not encompass thyroid hormone testing as directed by the Board's remand.  The August 2011 VA examination report appears to be have been originally initiated by a physician but signed by a member of the RO/Appeals Management Center (AMC) administrative staff.  However, August 2011 e-mail communications between the RO or AMC and Compensation and Pension (C&P) suggest that this signature was in error and that an attempt would be made to correct the author of the report.  A September 2011 addendum to this VA examination was signed by the physician who conducted the August 2011 examination and indicated that she had reviewed the Veteran's claims file.  In addition, the text of the Board's July 2011 remand instructed that all indicated tests and studies be conducted and did not instruct the examiner to conduct specific tests.  These arguments are therefore without merit and a new VA examination would only cause further delay to this matter and strain VA's limited resources.

In March 2010, the Board remanded the instant claim to allow the Veteran to complete an appropriate authorization form to enable VA to obtain her post-service treatment records.  A VA examination was then to be conducted to determine the severity of her service connected thyroid nodule.  A VA examination was conducted in July 2010.  This matter was again remanded by the Board in July 2011 to allow a VA examination to be conducted by a physician and determine the current severity of her thyroid nodule.  While it was noted that the Veteran had thyroid surgery in February 2008, a further review of the claims folder does not show that the Veteran underwent thyroid surgery in February 2008.  Rather, private treatment records in February 2008 show a history of hemithyroidectomy.  A VA examination was conducted in August 2011 and, as explained above, was performed by a physician.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate her claim.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's service-connected thyroid nodule is rated under Diagnostic Code 7915.  Diagnostic Code 7915 instructs that benign neoplasms of any specified part of the endocrine system are to be rated as residuals of endocrine dysfunction.  
38 C.F.R. § 4.119; 7915.  Diagnostic Code 7903 for hypothyroidism is applicable in the instant case.  Under Diagnostic Code 7903, hypothyroidism manifested by fatigability or continuous medication required for control warrants a 10 percent rating.  Fatigability, constipation and mental sluggishness warrants a 30 percent rating.  Muscular weakness, mental disturbance and weight gain warrants a 60 percent rating.  Cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness warrants a 100 percent rating.  
38 C.F.R. § 4.119, 7903.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Thyroid Nodule Claim

An October 2004 VA general medical examination found the Veteran's thyroid gland to be enlarged with the left lobe slightly larger than the right.  No distinct nodules were palpated.  An accompanying thyroid echogram revealed a diffuse enlargement of the left lobe that was most likely a multinodular goiter-solid mass lesion of the right lobe.  A diagnosis of a thyroid nodule was made.

A December 2004 Tricare thyroid ultrasound revealed a large, left thyroid lobe.

A May 2005 Tricare surgical treatment note indicated that the Veteran had undergone a left hemithyroidectomy due to a left thyroid nodule.

A June 2005 Tricare treatment note indicated that the Veteran had no complaints or pain following a thyroidectomy performed in May 2005.

A July 2010 VA examination reflected the Veteran's reports of remaining euthyroid since undergoing a left hemithyroidectomy in May 2005.  The mass was found to be benign and she had not required any intervention or treatment since that time.  General symptoms, menstrual symptoms, skin and hair symptoms, neurologic or psychiatric symptoms, muscle symptoms, eye symptoms, neck symptoms or gastrointestinal symptoms were denied.  Physical examination found the thyroid size to be normal with no nodules or tenderness.  There was no indication of pressure on the larynx, trachea or esophagus and no evidence of abnormal breath sounds.  The hair and skin were normal.  There were no gastrointestinal or eye abnormalities nor were there any neurologic or psychiatric findings.  There were also no other signs of thyroid disease noted.  Following a physical examination, a diagnosis of a euthyroid was made.  The examiner noted that the status of the Veteran's disease was cured, there were no complications and there was no interference with the Veteran's employment as a financial analyst for the Air Force.  

An August 2011 VA examination reflected the Veteran's reports of undergoing a thyroidectomy in 2005 after a pre-retirement examination discovered a mass on her neck.  The mass was found to be benign and she had not required any intervention since that time and remained euthyroid.  She had undergone no current treatments and did not have repeat thyroid surgery in 2008 as stated in the examination request.  Skin and hair symptoms, neurologic or psychiatric symptoms, muscle symptoms, eye symptoms, neck symptoms and gastrointestinal symptoms were denied.  Physical examination found the thyroid size to be normal with no nodules or pressure on the larynx, trachea or esophagus.  There was no evidence of abnormal breath sounds, congestive heart failure or pulmonary hypertension.  The skin and hair were normal.  There were no gastrointestinal or eye abnormalities and no other signs of thyroid disease.  Following this physical examination, a diagnosis of a euthyroid post left hemithyroidectomy for benign nodules was made.  The examiner noted that a euthyroid was the state of having normal thyroid gland function.  The status of her disease was cured and there were no complications of disease, including muscular weakness, mental disturbance, fatigability, constipation, mental sluggishness or weight gain.

A September 2011 addendum to the August 2011 VA examination indicated that the Veteran's claims file had been reviewed and referenced a May 2005 pathology report documenting a benign adenoma.

The medical evidence of record indicates that the Veteran's service-connected thyroid nodule was asymptomatic during the course of the appeal.  Specifically there was no evidence of thyroid problems or endocrine symptoms related to the service-connected thyroid nodule.  The July 2010 and August 2011 VA examiners indicated that this disability was "cured" and found no current residuals.  A compensable rating is therefore not warranted.  38 C.F.R § 4.119; 7915.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are fully adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during the appeal period, as the criteria include symptoms associated with a thyroid disorder, to include a thyroid nodule.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

A total disability rating for individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him or her from obtaining or maintaining all gainful employment.  38 C.F.R. § 4.16.  Consideration of TDIU is not warranted as the Veteran was gainfully employed as a financial analyst during the course of the appeal.  Jackson v. Shinseki, 87 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).   

(The Order follows on the next page.)


ORDER

Entitlement to an initial compensable rating for a thyroid nodule is denied.




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


